                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



BENNIE T. PINO,

               Plaintiff,

vs.                                                   No. CV 19-00041 RB/JHR

MESCALERO APACHE TRIBAL COURTS,
B.I.A. MESCALERO LAW ENFORCEMENT
AGENCY, FNU JACKSON, T. DECKER,
FNU WHISKARS,

               Defendants.



                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte under Federal Rule of Civil Procedure

41(b) on the Complaint for Violation of Civil Rights for a Writ of Habeas Corpus filed by Plaintiff

Bennie T. Pino. (Doc. 1.) The Court will dismiss the Complaint without prejudice for failure to

comply with a Court order and failure to prosecute.

       Mailings to Plaintiff at his address of record were returned as undelivered. (Doc. 4.) The

Court then issued an Order to Show Cause on August 23, 2019, directing Plaintiff to notify the

Court of a new address or otherwise show cause why the case should not be dismissed within 30

days of entry of the Order. (Doc. 5.) More than 30 days has elapsed since entry of the Order to

Show Cause and Plaintiff has not provided the Court with a new address, responded to the Court’s

Order, or otherwise shown cause why the case should not be dismissed. Investigation by the Court

indicates that Plaintiff has been released or transferred and is no longer in the custody of the

Lincoln County Detention Center. The Court also takes notice that this is not the first case that has



                                                 1
been dismissed by this Court for failure of Plaintiff to keep the Court advised of his address. See

Pino v. Mescalero Tribal Court, No. CV 18-00565 KG/GJF.

       Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The

local rules require litigants, including prisoners, to keep the Court apprised of their proper mailing

address and to maintain contact with the Court. D.N.M. LR-Civ. 83.6. Plaintiff has failed to comply

with D.N.M. LR-Civ. 83.6 and with the Court’s August 23, 2019 Order to Show Cause.

       Plaintiff has failed to comply with the Court’s order and failed to prosecute this action by

not keeping the Court apprised of his current address. The Court may dismiss an action under Rule

41(b) for failure to prosecute, to comply with the rules of civil procedure, or to comply with court

orders. See Olsen v. Mapes, 333 F.3d 1199, 1204, n.3 (10th Cir. 2003). Therefore, the Court will

dismiss this civil proceeding pursuant to Rule 41(b) for failure to comply with the Court’s Order

and failure to prosecute this proceeding.

       IT IS THEREFORE ORDERED that the Complaint for Violation of Civil Rights filed

by Plaintiff Bennie T. Pino (Doc. 1) is DISMISSED without prejudice under Fed. R. Civ. P. 41(b)

for failure to comply with the Court’s order and failure to prosecute.




                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE




                                                  2
3
